Temple, J., concurring.
I concur in the judgment; on the ground last discussed by Mr. Justice Garoutte. I do not think the learned judge of the probate court could have used his own judgment as to the sum to be-allowed, for there is nothing in the record which would *471justify as a matter of discretion the allowance of so large a sum. The court properly allowed the sum agreed to hy the party who must pay it.
Courts have no right to be liberal with the money of other people, and should be careful that fees allowed for trust estates are no larger than would be paid for like services by those who are competent to contract for themselves.